Citation Nr: 1827873	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-30 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for status post operatory excision of malignant melanoma of the right scapular area, claimed as skin cancer, to include as a result of herbicide exposure, and if so, whether service connection is warranted.

2.  Entitlement to service connection for dermatoheliosis, claimed as a skin rash, to include as a result of herbicide exposure.

3.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, and if so, whether service connection is warranted.

4.  Entitlement to service connection for alcohol abuse.



REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran did not request a hearing.

The Board notes the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue on appeal has been recharacterized as indicated on the front page of this decision to encompass all psychiatric disorders.


FINDINGS OF FACT

1.  In a May 2017 correspondence and prior to the promulgation of a decision in the appeal, the Board received notification from Veteran that a withdrawal of his appeal as to the issues of entitlement to service connection for status post excision of malignant melanoma on the right scapular area and service connection for dermatoheliosis was requested.

2.  An August 1994 rating decision denied service connection for dysthymia; the Veteran did not perfect an appeal.

3.  Evidence submitted since the August 1994 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the dysthymia claim, and therefore raises a reasonable possibility of substantiating the claim.

6.  An acquired psychiatric disorder characterized as PTSD with depressive disorder is attributable to service.

7.  Alcohol abuse was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of entitlement to service connection for status post excision of malignant melanoma on the right scapular area and service connection for dermatoheliosis have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The August 1994 rating decision which denied service connection for dysthymia is final.  38 U.S.C. § 7105 (2012).

3.  New and material evidence has been received since the August 1994 rating decision and the claim of entitlement to service connection for dysthymia is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  An acquired psychiatric disorder, characterized as PTSD with depressive disorder was incurred in active service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).  

5.  The criteria for service connection for alcohol abuse as secondary to an acquired psychiatric disorder have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.301, 3.303, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal as to the issues of entitlement to service connection for status post excision of malignant melanoma on the right scapular area and service connection for dermatoheliosis, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal over the issues of entitlement to service connection for status post excision of malignant melanoma on the right scapular area and service connection for dermatoheliosis and the appeal as to each is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter sent to the Veteran in connection with his claims in September 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  VA has provided medical examinations concerning the issues on appeal.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Here, in his December 2011 notice of disagreement, the Veteran generally asserted that he was not afforded adequate medical opinions.  The Veteran had VA examinations in June 2011, February 2011, and April 2014 for PTSD.  The examiners reviewed the claims file, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claims.  See Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011); Cox v. Nicholson, 20 Vet. App. 563 (2007); D'Aries v. Peake, 22 Vet. App. 97 (2008); Monzingo v Shinseki, 26 Vet. App. 97 (2012); Acevedo v. Shinseki, 25 Vet. App. 286 (2012.  The Board finds the examinations adequate and finds further, in view of the favorable disposition on the issues remaining on appeal, no further discussion of this matter is necessary.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

New and Material 

In an August 1994 rating decision, the RO denied service connection for dysthymia on the basis of the condition not having its onset during active duty service.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's August 1994 rating decision is final.  38 U.S.C. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of medical evidence.  A December 2011 private physician diagnosed the Veteran with major depressive disorder (MDD) that was at least as likely as not in direct relationship with his military service.  Regarding dysthymia, the reason for the prior final denial was that there was no evidence establishing the Veteran's condition arose on active.  In other words, the in-service incurrence element was missing.  This recent evidence suggests that the Veteran's depression occurred during his service and that he purportedly had depression since service.  

In this case, the medical evidence suggests a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the August 1994 rating decision.  Therefore, the claim of entitlement to service connection for depression, claimed as dysthymia, is reopened.

Acquired Psychiatric Disorder

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §1110; 38 C.F.R. §3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303 (d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

There are particular requirements for establishing service connection for PTSD set forth in 38 C.F.R. §3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to establish service connection for PTSD, there must be medical evidence of PTSD, medical evidence that establishes a link between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §3.304 (f); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Corroboration of the existence of a stressor is not required in certain circumstances when the Veteran was diagnosed with PTSD in service, the Veteran engaged in combat with the enemy and the claimed stressor is related to that experience, or the Veteran was a prisoner of war and the claimed stressor is related to that experience.  38 C.F.R. §3.304 (f)(1), (2), (4).  Corroboration of the existence of an in-service stressor is necessary in all other cases.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C. §1154 (a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The claim for service connection for depression has been reopened.  The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and depression.  He asserts that an acquired psychiatric disorder began in service and continued since.  In this case, the Veteran's DD 214 lists his military occupational specialty (MOS) as interrogator.  Service records indicate that the Veteran served in Vietnam from August 1968 to August 1969.  The Veteran states that while performing this MOS and during his general service in Vietnam, he and his unit came under enemy fire on a regular basis.  In a December 2010 statement, the Veteran detailed how his camp was bombed often to the point of the ground shaking.  The enemy launched mortar and rocket attacks, which killed soldiers in his unit.  A November 1968 military report indicated that the Veteran's unit was attacked with grenades and mortars.  

The Veteran's STRs do not reflect any complaints, findings, treatment, or diagnosis of psychiatric disease or injury.  His November 1967 entrance examination and March 1970 separation examination recorded normal psychiatric findings.  Further, the Veteran reported good health during his November 1967 and March 1970 medical history reports.  During both reports, he indicated no depression or excessive worry, no nervous trouble, no trouble sleeping, and no frequent or terrifying nightmares.  There are no records of psychiatric complaints or a diagnosis during the post-service one year presumptive period for psychoses.  See 38 U.S.C. § 1110, 1112, 1113 (2012); 38 C.F.R. § 3.307, 3.309 (2017).

In August 2010, the Veteran was admitted to the hospital for severe depression.  He was diagnosed with severe depression without psychoses, secondary to his alcoholic son and asthma history.  He was prescribed medication and group therapy was recommended.  He was hospitalized for two days.  

In October 2010, the Veteran's private psychologist noted that the Veteran was hospitalized for psychiatric issues twice in 2009 for a total of 14 days.  

In February 2011, the Veteran underwent a VA examination for PTSD.  His claims file was reviewed.  The Veteran reported that he saw private psychiatrist for severe depression.  He was prescribed anti-psychotic, anti-depressant, and anti-anxiety medication, as well as group therapy.  He reported that the medications and group therapy were helping him.  The Veteran reported the following symptoms:  trouble sleeping, nightmares, irritability, suicidal thoughts without a plan, feelings of worthlessness, and being withdrawn from society.  He reported placing a gun to his forehead four years earlier and overdosing on medication eight months earlier.  He reported drinking four shots of vodka per an occasion.  He reported that the symptoms began eight years earlier.  Also, the Veteran reported that he was a military interrogator and that the prisoners were tortured and some were thrown out of helicopters.  He reported recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD as he did not fulfill the symptom criteria for persistent avoidance of the stimulus.  The Veteran was diagnosed with depressive disorder and alcohol abuse.  The examiner found that these disorders were separate and distinct entities with no relation to one another or the Veteran's military service.  

In June 2011, the February 2011 VA examiner provided a medical opinion for the Veteran's mental condition claim.  His claims file was reviewed.  The VA examiner opined that the Veteran's mental condition is not caused by or a result of military service.  There was no evidence of a psychiatric complaint, finding, or treatment prior to military service, during military service, or within one year after discharge from military service.  The Veteran first sought psychiatric treatment in September 2009, 39 years after his military discharge.  A temporal relationship between the depressive disorder and the Veteran's military service was not established.  Although the Veteran's private physician diagnosed the Veteran with PTSD and depressive disorder, he did not provide the psychiatric history, the mental status examination, or the criteria for the diagnoses of PTSD or depression.  The Veteran was gainfully employed for 35 years with no noted disturbances.  Lastly, the Veteran did not meet the PTSD criterion that requires the disturbance to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The opinion was related to the February 2011 VA PTSD evaluation.  

A December 2011 private physician diagnosed the Veteran with PTSD and MDD, secondary to multiple traumatic events that the Veteran experienced in during his active duty service.  The physician claimed that the Veteran's records showed that he suffered from PTSD and MDD in-service.  The Veteran reported that his compound was attacked with artillery and mortars, that the bunker near him was completely destroyed, and that a helicopter following his was hit by enemy fire.  The Veteran's symptoms included flashbacks, nightmares, the inability to maintain relationships with family and friends, constant panic attacks, depression, and constant hallucinations.  The physician opined that the Veteran's PTSD and MDD were at least as likely as not in direct relationship with his military service.  The physician noted that there was no other evidence to suggest any alternative etiology, and to do such would be pure speculation.

In his December 2011 notice of disagreement, the Veteran contended that his acquired psychiatric disorder was the result of fear of hostile enemy activity while he served in Vietnam.  

In April 2014, the Veteran underwent a VA disability benefits questionnaire for PTSD.  His claims file was reviewed.  He reported a history of and current alcohol use as it made him happy.  The Veteran stated that he was sent to Vietnam to interrogate prisoners of war.  He reported being in combat, but not being wounded.  He had the following symptoms: depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  The examiner included a January 2014 VA psychiatric treatment note that indicated the Veteran had a history of mood disorder and alcohol abuse with depressive symptoms.  He spent much of his time socializing with his wife and friends, which led to excessive use of alcohol.  He was diagnosed with major depression and alcohol dependency.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  There was no evidence of a psychiatric complaint, finding, or treatment prior to military service, during military service, or within one year after discharge from military service.  The Veteran reported that he first sought psychiatric treatment in 2008 or 2009 and that he was diagnosed with depressive disorder in September 2009.  The examiner noted that the December 2011 medical opinion that diagnosed the Veteran with PTSD and depressive disorder did not include a complete psychiatric history and a complete mental examination.  

In February 2017, the Veteran underwent another private psychiatric examination.  The Veteran reported being shot at on multiple occasions while he served in Vietnam.  The interview was paused on two occasions due to the Veteran's emotional response.  The physician noted that the Veteran did not seek medical treatment for psychoses for nearly four decades, but that he was able to find that the Veteran had psychoses approximately a year after the Veteran's discharge based on his interview.  The Veteran reported excessive alcohol consumption after his service to mask the horrific memories of war.  The physician noted that the Veteran met the criteria for PTSD as he was exposed to actual or threatened death on a number of occasions, he experienced distressing memories of the war, he reported persistently avoiding stimuli that reminded him of the war, he maintained strongly exaggerated negative beliefs about himself, he reported extensive irritability, he experienced the symptoms for over 40 years, the symptoms caused enormous social, occupational, and functional impairments, and, lastly, his symptoms are not attributable to anything other than PTSD.  He was diagnosed with PTSD with dissociative symptoms, with delayed expression and a secondary diagnosis of alcohol use disorder, severe.  His depressive symptomatology was found to be captured in his PTSD.  The physician found that the Veteran developed a psychiatric illness within a year of being discharged and that it steadily progressed to its current state.  He found that the Veteran used alcohol to mask the symptoms of PTSD.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

As noted, the Veteran contends that his unit regularly came under enemy fire and feared for his life and that he has been haunted by these memories since his service.  In February 2017, a private physician confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran had related symptoms thereto.  This physician is competent to make that complex assessment.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the record shows medical evidence diagnosing PTSD based on the DSM-5 criteria, a link, established by medical evidence, between current symptoms and a stressor event in service, and credible supporting evidence that the claimed stressor event in service occurred.  These findings are adequate to warrant service connection for PTSD under 38 C.F.R. § 3.304 (f).  While there are contrary opinions of record, the Board finds that the positive medical evidence is sufficient to place the evidence in relative equipoise.  Further, while there is also the aspect of the negative VA opinion that attributes the Veteran's acquired psychiatric condition to his asthma and his son's alcoholism, the Board is finds that this conclusion does not diminish the findings of the private examiners who also reviewed the record, interviewed the Veteran, and provided sound reasoning based on the factual record but reach a difference conclusion.   

The Board finds that the Veteran statement's concerning his claimed stressor involving mortar and grenade attacks, as well as seeing soldiers killed to be both competent and credible as it has been consistent throughout the record; the stressor also has been corroborated based on other credible evidence submitted on the Veteran's behalf.  In addition a physician has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related, in part, to the claimed stressor.  As such, in affording the Veteran all reasonable doubt, there is probative evidence of record that establishes that the diagnoses of PTSD with depression had an in-service onset; thus, service connection for such an acquired psychiatric disorder, is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


Alcohol Abuse

In a December 2011 statement, the Veteran asserted that his alcoholism is secondary to his mental illnesses and an attempt to self-medicate.  

VA and private treatment records have been associated with the claims file.  Treatment records note ongoing alcohol use and history of alcohol abuse.  Furthermore, in light of the Veteran's diagnosis of alcohol abuse disorder, the Board notes that statutes and VA regulations provide that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C. §§ 105, 1110; 38 C.F.R. §§ 3.1 (n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, in order for service connection to be granted for alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability.  

The issue is whether the Veteran's alcohol use disorder is due to or secondary to a service-connected disability.  As noted above, entitlement to service connection for PTSD was discussed at length and granted herein.  The Board notes that there is no evidence that the Veteran had issues with alcohol during active service, as well as prior to active service.  As stated above, in February 2017, the Veteran reported excessive alcohol consumption after his service to mask the horrific memories of war.  He was diagnosed with alcohol use disorder, severe, secondary to PTSD that had its onset in-service.  The physician found the Veteran used alcohol to mask the symptoms of PTSD.  The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the examination and opinion is of high probative value.

The Board notes the Veteran's reports regarding his symptoms of substance abuse is something in which he is competent to report.  The Veteran is competent to testify as to his observations and ongoing symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   The Veteran has indicated that he used alcohol to self-medicate his psychiatric disorders, a conclusion that the Board finds is supported by the February 2017 physician's opinion.  See 38 C.F.R. § 3.310 (2017).  The preponderance of the evidence establishes that the Veteran has a current medical or psychiatric disability that was incurred in or as a result of service and that there is basis for finding that alcohol abuse is due to or caused by a psychiatric disability incurred in-service.

In this case, the February 2017 physician was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  As such, in affording the Veteran all reasonable doubt, the most probative evidence establishes that service connection for alcohol abuse is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  













							(Continued on the next page)

ORDER

Service connection for status post operatory excision of malignant melanoma of the right scapular area is dismissed.

Service connection for dermatoheliosis is dismissed.

The petition to reopen the claim for service connection for dysthymia is reopened and service connection for an acquired psychiatric disorder, characterized as PTSD with depression, is granted.

Entitlement to secondary service connection for alcohol abuse is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


